Citation Nr: 0838884	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for lumbar 
spine disorder, currently assigned staged ratings of 10 
percent prior to May 13, 2000, and 20 percent from that date.

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1991 to November 1995.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An April 2000 rating decision 
granted service connection for a lumbar spine disorder and 
assigned a 10 percent rating effective November 25, 1995.  A 
June 2002 statement of the case increased the rating assigned 
to 20 percent disabling.  The 20 percent increase was 
effective May 18, 2000 and resulted in staged ratings for the 
lumbar spine disorder.  A September 2004 rating decision and 
subsequent decisions denied entitlement to TDIU.  A March 
2007 rating decision denied service connection for 
fibromyalgia.  

The issues of entitlement to TDIU and service connection for 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 4, 2001, the veteran's lumbar spine 
disorder was manifested by lumbosacral strain with muscle 
spasm; there was no evidence that the veteran's thoracolumbar 
spine disorder resulted in severe loss of lumbar spine 
motion; forward flexion of the thoracolumbar spine limited to 
30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; neurological symptoms warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

2.  Since June 4, 2001, the veteran's lumbar spine disorder 
is manifested by severe lumbosacral strain, with limitation 
of forward bending, narrowing of joint space, and abnormal 
mobility on forced motion; ankylosis, pronounced 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year have not been shown. 
	

CONCLUSIONS OF LAW

1.  Prior to June 4, 2001, the criteria for a 20 percent 
rating for lumbar spine disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 
5295 (prior to September 23, 2002); Code 5293 (from September 
23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).

2.  From June 4, 2001, the criteria for a 40 percent rating 
for lumbar spine disorder have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (prior 
to September 23, 2002); Code 5293 (from September 23, 2002 
through September 25, 2003); Codes 5237, 5242, 5243 (from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159 
(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award for the lumbar spine disorder, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The June 2002 statement of the case (SOC), and June 2003, 
February 2004, November 2004, April 2008, and June 2008 
supplemental statements of the case (SOC's) provided notice 
on the downstream issue of an increased initial rating, and 
outlined governing criteria, what the evidence showed, and 
the basis for the determination made.  The June 2002 SOC and 
June 2003 SSOC advised the veteran of the (old) criteria to 
obtain a higher rating and the February 2004 SSOC advised the 
veteran of the (revised) criteria to obtain a higher rating 
for his claimed disorder.  The June 2008 SSOC readjudicated 
the matter after further development.  The veteran and her 
representative have had a full opportunity to participate in 
the adjudicatory process, and were not prejudiced by any 
technical notice deficiencies that may have occurred along 
the way.

Also, November 2003, April 2004, and November 2004 VCAA 
letters notified the veteran of what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
The claimant and her representative have had an opportunity 
to respond and supplement the record.      

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA and private 
treatment records are on file.  There is no indication that 
any relevant records remain outstanding.  The veteran has 
been afforded multiple VA examinations.  VA's duty to assist 
the veteran has been met.
II.  Factual Background

Service treatment records showed that the veteran was in a 
motor vehicle accident in March 1994.  A March 1995 record 
showed that the accident caused a herniated nucleus.

Private treatment records from Roberts Chiropractic Life 
Center dated in April 1994 showed that lumbar flexion was 
within normal limits with moderate attendant pain.  Dorso-
lumbar extension was reduced approximately 10 degrees with 
moderate attendant pain.  Right lateral flexion was reduced 
approximately 10 degrees with moderate attendant pain.  Left 
lateral flexion and right and left dorso-lumbar rotation was 
within normal limits.  Radiographic evidence was negative for 
recent fracture or gross osteopathology as visualized.  The 
lumbar lordotic curve appeared to be normal.  The left ilium 
appeared to be rotated.  The impression was lumbar 
sprain/strain with bilateral myospasms.  

A June 1994 MRI report from Sunport Medical Corporation 
revealed minimal bulging of the L4-5 and L5-S1 discs without 
focal disc herniation.  

June 1994 correspondence from Dr. S. J. G. indicated that the 
veteran would be issued a TENS UNIT and underwent physical 
therapy.  

Private treatment records dated from 1996 to 2000 from Dr. L. 
S. and Dr. S. S. included a February 1997 work status form 
that showed that the veteran should be placed on an off work 
status for a period of 12 days in February 1997 and at least 
10 days in November 2000.  

On April 1997 VA examination of the spine, the veteran had 
complaints of low back pain.  Physical examination revealed 
that she could heel toe walk without any apparent pain or 
distress.  There was no evidence of muscle wasting or atrophy 
of the lower extremity.  Deep tendon reflexes (DTR's) were +2 
for the patella and Achilles tendons.  Straight leg raising 
((SLR) on the right was negative.  The Patrick test was 
negative bilaterally.  There was no tenderness to deep 
palpation of the back.  The spinous processes were in the 
midline.  The veteran was able to forward flex and backward 
flex without discomfort.  There was no discomfort on left 
lateral flexion.  Right lateral flexion was slightly 
decreased over the left by 10 degrees.  The veteran was able 
to rotate to the left and right.  There was no obvious 
evidence of any neurological involvement.  The diagnosis was 
recurrent low back pain with degenerative joint disease.  The 
examiner noted that there was functional impairment due to 
pain as per the veteran.  The veteran complained of pain 
during range of motion.  There was no muscle atrophy noted.  

On June 2001 VA examination, it was noted that the veteran 
had a 40 pound weight limitation at her work as a postal 
clerk.  She complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  Treatment consisted 
mostly of over-the-counter medications.  She complained of 
additional limitation of severe pain two to three times a 
month being incapacitated for one to six hours.  Objective 
examination of the spine showed that there was pain at the 
end range of motion.  Musculature of the back showed 
spasticity and tenderness on palpation particularly of the 
lumbar area.  Spasms were noted.  Neurological abnormalities 
were absent on examination.  Range of motion of the back 
showed flexion to 80 degrees with spasm on the right.  
Lateral flexion to the right was 20 degrees with tenderness 
at the right sacroiliac joint.  Rotation was 20 degrees 
bilaterally with spasm on the right.  X-rays showed 
moderately narrow L5-S1 disc space without sclerosis or 
osteophyte formation of adjacent end plates noted unchanged 
and might represent variation of normal or degenerative 
change.  The diagnosis was low back strain.  

July 2001 Certification by Employee's Health Care Provider 
for Employee's Serious Illness from Dr. J. S. indicated that 
the veteran would be required to be off from work 
intermittently or work on a reduced schedule due to her low 
back pain from 0 to 7 days weekly.  She was not to lift 
anything greater than 25 pounds.  

An August 2002 note from the veteran's VA treating physician 
(Dr. J. S.) reported that the veteran had chronic low back 
pain due to degenerative joint and disc disease.  She had 
moderate narrowing of the L5-S1 disc space as seen on lumbar 
series in June 2001.  She also had limitation of forward 
bending in standing position, and abnormal mobility on forced 
motion secondary to pain.  

A September 2002 return to work clearance for off-the-job 
conditions form completed by Dr. J. S. placed restrictions on 
the veteran's work from September to December 2002 due to her 
low back pain.  She could only work a maximum of 8 hours a 
day.  She could lift or carry things less than or equal to 20 
to 25 pounds, 25 pounds infrequently and 10 pound frequently.  

Central Texas Veterans Health Care System treatment records 
dated from 2001 to 2007 showed that the veteran underwent 
occupational therapy in 2001 and continued treatment for 
chronic low back pain.  She also underwent pool therapy in 
2001 and 2002.  July and August 2002 record showed treatment 
specifically by Dr. J. S. for chronic low back pain.  

On May 2003 VA examination, it was noted that the claims file 
was reviewed.  The veteran reported that she had back pain on 
a daily basis.  She did not have any emergency room visits in 
the past 12 months due to severe incapacitating pain.  She 
reported that she had missed four months of work in the past 
year due to her back pain.  An inspection of the spine 
revealed normal symmetry and normal posture and gait.  Range 
of motions studies revealed that forward flexion was to 80 
degrees, extension was to 10 degrees, lateral flexion was to 
25 degrees bilaterally, and rotation was to 25 degrees 
bilaterally.  The spine was painful at extremes of ranges of 
motion.  No additional limitations were noted with repetitive 
movement during the physical examination that was related to 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  There was tenderness to paravertebral muscles.  
There were no postural abnormalities, fixed deformities, or 
abnormalities of musculature of back.  There were no related 
neurological effects.  The examiner noted that there were no 
incapacitating episodes due to intervertebral disc syndrome 
during the past 12 month period that required bed rest 
prescribed by a physician and treatment by a physician.  The 
diagnosis was lumbosacral strain with degenerative disc 
disease and residuals.  

Treatment records from Dr. W. S.M. dated from 2004 to 2006 
showed treatment for acute chronic pain syndrome 
multifactorial in nature impacted by low back pain, neck 
pain, and myofascial pain syndrome with underlying 
degenerative disc disease and facet disease with bilateral 
upper extremity neuritis.  An April 2004 record reported that 
there was limitation of motion in forward flexion, extension, 
side bending, and rotation.  There was a significant amount 
of palpatory tenderness directly over the lumbar region and a 
significant amount of paraspinal muscle spasms.  An August 
2004 record reported that the veteran had a normal 
electromyography (EMG).  A February 2005 record noted that 
the veteran had been out of work for the past week due to 
sciatic issues.  She went to the emergency room and was given 
medication and a shot.  She subsequently underwent a series 
of lumbar steroid injections.    

January 2004 VA examination indicated that the claims file 
was reviewed.  The veteran reported that flare ups of her 
back were constant and that there was no additional 
limitation of motion or functional impairment during flare-
up.  She felt run down wanted to quit working and was advised 
to look for another job that did not require prolonged 
standing.  She did not use an assistive device or brace for 
walking.  She was not unsteady and did not have a history of 
falling.  She reported that she was not taking any prescribed 
medications because they did not help and she did not want to 
get addicted to muscle relaxants.  She worked at a post 
office at night standing throughout her shift, which caused a 
lot of strain on her back.  There was no effect on her usual 
activities.  Her spine, limbs, posture and gait, position of 
the head, curvature of the spine, symmetry in appearance, and 
symmetry and rhythm of spinal motion was normal.  The 
examiner indicated that the veteran had normal ranges of 
motion.  It was noted that there was no painful motion, 
however, the veteran moaned at any movement, including lying 
down to do SLR's.  There was no moaning upon flexing her 
spine while sitting on a chair.  It was difficult to evaluate 
any additional limitation due to pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare-
ups due to the veteran's moaning.  There was no painful 
motion.  There was no muscle spasm, weakness, or tenderness.  
The veteran had a slumped posture.  A neurologic examination 
was normal.  There was no loss of height of the vertebral 
body.  A bone scan and x-rays were normal.  The diagnosis was 
mechanical low back pain (strain) with no degenerative joint 
disease or degenerative disc disease.    

In a February 2004 addendum to the VA examination, the 
examiner stated that the veteran had "normal range of 
motion, range of motion not painful, and that the [veteran] 
did not moan upon flexing her thoracolumbar spine to pick up 
her purse, only during the exam, it was not a painful moan 
(maybe [he] used the wrong term] it [was] the sound people 
make upon standing or sitting, straining like."  

March 2004 treatment records from Dr. L. S. noted paraspinal 
spasm in the lumbar area.  

A May 2004 radiology report from Metroplex Hospital showed 
mild degenerative facet disease and facet hypertrophy at the 
L4-5 and L5-S1 levels.  There was no disc herniation, central 
spinal stenosis, foraminal stenosis, or other cause of neural 
compression at any level.  

In February 2005 correspondence, the veteran indicated that 
she had missed three more days of work due to back pain. 

August 2005 to December 2005 treatment records from Metroflex 
Rehabilitation Center showed continued treatment for chronic 
low back pain. 

On September 2005 VA examination, it was noted that the 
claims file was reviewed.  The veteran had complaints of 
daily pain in the mid back interscapular area as in the low 
back across the beltline and with aching into the upper 
buttocks.  The pain would wax and wane according to the 
activity.  The pain was worse after standing for long periods 
such as on the job after an 8 hour shift.  She had episodes 
of burning and sciatica discomfort during the summer months 
that resolved after she had epidural injections.  She 
reported that the pain was daily, but that two to three times 
a week it would get worse and she would rest more and take 
more pain medications.  From January to March 2005, she took 
off work two to three days per week.  During that time, she 
would stay at home, apply heat, and rest in bed or in a 
chair.  She was not hospitalized.  She was not incapacitated, 
but had to rest.  At this time, she was attending work five 
days a week for 8 hours without lost time.  She reported that 
she had sciatic type numbness on the left side during the 
summer, but this resolved.  She did not use any walking or 
assistive devices.  She remained functional and independent 
in her usual daily activities of self care, of household 
chores, and as a mother of a 14 year old.  She was working 8 
hour shifts, full time for the postal service, on restriction 
for no lifting greater than 10 pounds, and working no more 
than an 8 hour shift, with two breaks.  Physical examination 
revealed that she walked with a normal unassisted gait and 
had normal fluidity of motion.  The thoracic spine was more 
tender to palpation along the spinous process than the lumbar 
spine.  There were no localized deformities or inflammation.  
Range of motion studies revealed that the veteran had normal 
range of motion.  Pain was reported in flexion from 45 
degrees to 90 degrees, otherwise there was none.  On 
repetitive testing she was only able to forward flex to 80 
degrees, but she maintained the other ranges of motion.  
There was no spasm, but the paraspinous and spinous processes 
were tender in the thoracic and lumbar spine, and in the 
upper buttocks.  She had mild scoliosis and accentuated 
kyphosis was noted in the thoracic spine.  A sensory 
examination was normal to vibratory, pin, light touch and 
proprioception in the distal limbs.  A motor examination 
revealed normal power bulk, tone, and symmetry.  Reflexes 
were intact at the knees and ankles.  SLR's were negative 
bilaterally.  

In April 2006 correspondence, the veteran indicated that she 
hadn't worked since March 2006 due to her back pain.  

On March 2007 Social Security Administration (SSA) Disability 
Consultant Examination, revealed that spasms were present in 
the lumbar region with sacroiliacs that were tender to 
palpation.  She was able to heel-to-toe walk, but had 
difficulty doing so and had to squat and rise with 
assistance.  The thoracic spine was nontender.  SLR's were 70 
degrees bilaterally.  Range of motion studies revealed that 
the veteran could forward flex to 33 degrees, rotation was to 
45 degrees, and extension was to 5 degrees secondary to low 
back pain and spasms.  Her gait revealed that she had a slow 
and narrow base.  SSA record indicated that the veteran was 
approved for Social Security disability benefits in April 
2007 for fibromyalgia.  

On April 2007 VA examination, it was noted that the claims 
file was reviewed.  Flare-ups of the veteran's lumbar spine 
occurred with any bending activities or lifting such as 
reaching for objects in day-to-day activities.  She was 
medically retired from her job and needed assistance in day-
to-day activities.  There were no incapacitating episodes.  
She ambulated with the assistance of a cane.  She received 
assistance from her son at home in day-to-day chores and 
related that her father and sister drove her to places.  
Physical examination revealed that the spine was symmetrical, 
her posture was normal, and her gait was antalgic and slow.  
Range of motion studies revealed that forward flexion was to 
90 degrees.  Extension, left and right lateral flexion, and 
left and right lateral rotation were each to 30 degrees.  
Forward flexion was to 50 degrees with pain, extension was to 
10 degrees with pain, and bilateral flexion and rotation were 
to 15 degrees with pain.  There was no other additional 
limitation with repetitive use and no changes in the ranges 
of motion.  There were no muscle spasms; however, bilateral 
guarding was present.  There was no scoliosis or kyphosis.  
Sensory, motor, and reflex examinations were normal.  
Lasegue's sign was negative.  There were no incapacitating 
episodes.  The diagnosis was degenerative changes and disc 
space narrowing of the lumbar spine.  

On September 2007 VA general medical examination it was noted 
that the veteran's claims file was reviewed.  Physical 
examination revealed that the veteran's gait was slow.  She 
did not use any ambulatory aids at this time.  She reported 
that she had been using a cane and a walker for the past 1-
1/2 to 2 years, but did not bring either to the examination.  
She could walk for one block.  Her son helped her with day-
to-day chores and her sister and father drove her places.  
She stated that it was difficult to get in and out of a car 
and a bathtub.  She was independent in eating and grooming.  
She needed help getting in and out of the bathtub.  When she 
used the toilet, she had moderate difficulty to assume 
standing posture from sitting posture due to back pain and 
her son and sister helped her.  She was not employed.  Range 
of motion studies revealed that forward flexion was to 40 
degrees and extension was to 10 degrees.  Left and right 
lateral flexion and right and left lateral rotation were each 
to 10 degrees.  She appeared to be in pain from beginning to 
end of all movements.  She appeared to be in pain during 
repetitive motion.  Slight paraspinal muscle spasms were 
noted.  There was tenderness to palpation in the midline and 
over the lumbosacral paraspinal muscles.  There was no 
scoliosis or kyphosis.  Guarding was noted on range of motion 
testing during all movements.  Neurological examination was 
normal.  



III.  Criteria 

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. §  
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The veteran's appeal for increased disability rating is from 
the initial rating that granted service connection for a low 
back disability.  Thus, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned, in pertinent part, as follows:

Severe; with listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position 
...................................................... 20

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe.......................................................
..40 
Moderate.....................................................
20 
Slight.......................................................
...10

As noted above, the "old" version of Diagnostic Code 5292 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with intermittent relief........40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
.................... 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; or, diseases and injuries to the 
spine are to be evaluated, in pertinent part, under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine......................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes With incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.............60 

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
....40 
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20 

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
....10

The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.

IV.  Analysis

Prior to June 4, 2001

On review of the evidence of record, the Board finds that the 
criteria to support a 20 percent disability evaluation for 
the veteran's lumbar spine disorder were met for the period 
prior to June 4, 2001.  The evidence prior to the June 4, 
2001 VA examination showed that the veteran's lumbar spine 
disorder was manifested by lumbosacral strain with muscle 
spasm.  Therefore a 20 percent rating was warranted under 
Code 5295 for lumbosacral strain.   

The next question before the Board is whether a disability 
rating in excess of 20 percent is warranted prior to June 4, 
2001.  The Board finds that the criteria for an evaluation in 
excess of 20 percent for the period in question have not been 
met.  

Prior to June 4, 2001, there was no evidence of severe 
lumbosacral strain with listing of the whole spine, positive 
Goldthwaite's sign, marked limitation with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, which 
was necessary findings to achieve a 40 percent rating under 
Code 5295.  No such symptoms were clinically shown.  Private 
treatment records from Roberts Chiropractic Life Center dated 
in April 1994 showed that the veteran had lumbar 
sprain/strain with bilateral myospasms.  
  
On review of the record, the Board finds that, based on the 
facts shown, the veteran's low back disability was not 
manifested by a severe loss of range of motion of the lumbar 
spine.  See Fenderson, supra.  Private treatment records from 
Roberts Chiropractic Life Center dated in April 1994 showed 
that lumbar flexion was within normal limits with moderate 
attendant pain.  Dorso-lumbar extension was reduced 
approximately 10 degrees with moderate attendant pain.  Right 
lateral flexion was reduced approximately 10 degrees with 
moderate attendant pain.  Left lateral flexion and right and 
left dorso-lumbar rotation was within normal limits.  On 
April 1997 VA examination, the veteran had complaints of low 
back pain.  Range of motion studies showed that the veteran 
was able to forward and backward flex without discomfort.  
There was no discomfort on the left lateral flexion and right 
lateral flexion was slightly decreased by 10 degrees.  She 
was able to rotate to the left and right.  Even considering 
the DeLuca factors, there was no evidence of severe 
limitation of motion to warrant a 40 percent rating under 
Code 5292 prior to June 4, 2001.  Also, April 1997 VA 
examination did not indicate that there was vertebral 
fracture to warrant an extra 10 percent rating for 
demonstrable deformity of a vertebral body from fracture.    

There is also no evidence to support a rating in excess of 20 
percent under the criteria governing intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, that required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293). 
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  A June 
1994 MRI report from Sunport Medical Corporation revealed 
minimal bulging of the L4-5 and L5-S1 disc.  April 1997 VA 
examination reported recurrent back pain with degenerative 
joint disease.  There was no evidence of neurological 
involvement.  Although the pain was described as chronic, the 
Board finds that the symptoms presented did not rise to the 
level of recurring attacks of severe intervertebral disc 
syndrome with only intermittent relief to warrant a 40 
percent rating under Code 5293.  

As there was no obvious evidence of neurological involvement, 
there was no evidence that the veteran suffered from mild, 
incomplete paralysis of the sciatic or peroneal nerve so as 
to warrant a separate compensable rating based on 
neurological residuals. See 38 C.F.R. § 4.124a, Codes 8520, 
8521.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence did not show, nor did the veteran allege, that she 
has had any incapacitating episodes related to intervertebral 
disc syndrome.  Although private treatment records from 1996 
to 2000 from Dr. L. S. and Dr. S. S. indicated that the 
veteran missed at least 12 days of work in 1997 and 10 days 
in 2000 due to back pain, there was no indication that she 
had incapacitating episodes having a total duration of at 
least four weeks in a given year.  There was no indication 
that she had physician prescribed bed rest.  Therefore, 
assigning a rating in excess of 20 percent on the basis of 
incapacitating episodes is not indicated.

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  As mentioned above, there 
was no evidence of radiculopathy related to the veteran's low 
back disability.  Therefore, a compensable (10 percent) 
rating under Code 8520 (which would be combined with the 
rating for orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes were not shown, rating on that basis 
is not indicated.  Under the General Rating Formula (which 
also includes lumbosacral strain), a rating in excess of 20 
percent is only possible when there is ankylosis or 
limitation of thoracolumbar spine with forward flexion to 
30 degrees or less.  As previously mentioned, range of motion 
testing included in April 1994 records from Roberts 
Chiropractic Life Center VA examination and April 1997 VA 
examination did not reveal limitation of motion to such 
extent.  There was no objective evidence of weakness, 
fatigability, lack of endurance, incoordination of movement, 
or stiffness.  There was no report of ankylosis.  
Consequently a rating in excess of 20 percent under the 
General Rating Formula is not warranted.

In sum, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm under Code 5295 prior to June 4, 
2001.  However, no applicable criteria for a rating in excess 
of 20 percent for the veteran's service connected low back 
disability are met.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what she is presently 
being compensated for prior to June 4, 2001.  38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

Consistent with the facts found, a 20 percent rating, but no 
higher, is warranted for the veteran's low back disorder for 
the period prior to June 4, 2001.  See Fenderson, supra.  

From June 4, 2001

On June 4, 2001, the veteran underwent a VA examination.  On 
review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the veteran's low back disability were met for the period 
from June 4, 2001.  On June 2001 VA examination, the veteran 
had complaints of pain, weakness, stiffness, fatigability, 
and lack of endurance.  Musculature of the back showed 
spasticity and tenderness on palpation particularly of the 
lumbar area.  Spasms were noted.  X-rays showed moderately 
narrow L5-S1 disc space.  An August 2002 note from the 
veteran's VA treating physician (Dr. J. S.) reported that the 
veteran had chronic low back pain due to degenerative joint 
and disc disease.  Dr. J. S. specifically stated that the 
veteran had moderate narrowing of the L5-S1 disc space as 
seen on lumbar series in June 2001.  She also had limitation 
of forward bending in standing position, and abnormal 
mobility on forced motion secondary to pain.  Treatment 
records dated in 2002 from Dr. J. S. showed continued 
treatment for chronic low back pain.  March 2007 Social 
Security Disability Consultant Examination revealed that 
spasms were present in the lumbar region with sacroiliacs 
that were tender to palpation.  Subsequent treatment records 
and VA examinations also showed tenderness and/or muscle 
spasms in the lumbar region.  Therefore, the maximum 
schedular rating for chronic lumbosacral strain (40 percent) 
is warranted under Code 5295.

Also, evidence since June 4, 2001 showed that the veteran had 
severe loss of range of motion of the lumbar spine.  March 
2007 SSA Disability Consultant Examination included range of 
motion studies that showed forward flexion to 33 degrees, 
rotation was to 45 degrees, and extension was to 5 degrees 
secondary to low back pain and spasms.  On September 2007 VA 
examination, the veteran's gait was slow.  Forward flexion 
was to 40 degrees and extension was to 10 degrees.  Left and 
right lateral flexion and right and left lateral rotation 
were each to 10 degrees.  Pain was noted from the beginning 
to the end of all movements.  Pain was found on repetitive 
motion.  Slight paraspinal muscle spasms were noted.  
Guarding was noted on range of motion testing during all 
movements.  Given that the veteran began to experience pain 
at the beginning to the end of all movements, a 40 percent 
evaluation would also be warranted under Code 5292 (the 
maximum rating for loss of range of motion). 

The next question before the Board is whether a disability 
rating in excess of 40 percent is warranted from June 4, 
2001.  The Board finds that the criteria for an evaluation in 
excess of 40 percent for the period in question have not been 
met.  The veteran is already receiving the maximum rating for 
lumbosacral strain and also meets the maximum criteria for 
loss of range of motion of the lumbar spine under the 
applicable criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  Therefore, the only means by which a higher 
rating could be assigned would be if there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine; or 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings. 

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

The June 2001, May 2003, January 2004, September 2005, April 
2007, and September 2007 VA examinations and private 
treatment records showed that the veteran had some active 
range of motion of the lumbar spine.  The veteran did not 
contend otherwise.  In other words, there was no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  A higher 
disability evaluation under Code 5289 would therefore be 
inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome (under the criteria in effect prior to September 23, 
2002), there was no evidence of the veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings.  On June 2001, 
January 2004, September 2005, April 2007, and September 2007 
VA examinations, neurological examinations were within normal 
limits.  Therefore, there was also no evidence that the 
veteran suffered from mild, incomplete paralysis of the 
sciatic or peroneal nerve so as to warrant a separate 
compensable rating based on neurological residuals.  See 
38 C.F.R. § 4.124a, Codes 8520, 8521.

Consideration as to whether a higher disability evaluation 
may be applied does not stop here.  VAOPGCPREC 36-97 (1997) 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  However, there is absolutely no evidence in the 
record to support a finding that the veteran has additional 
functional limitation tantamount to or approaching pronounced 
intervertebral disc syndrome.  Indeed, as noted above, the 
benefit of the doubt has already been provided to the veteran 
in assigning the 40 percent rating from June 4, 2001.  Thus, 
even in considering the tenets of 38 C.F.R. §§  4.40, 4.45, 
4.59, the Board finds that a disability evaluation in excess 
of 40 percent under the rating criteria for intervertebral 
disc syndrome is not warranted.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show that the veteran has had any 
incapacitating episodes related to her intervertebral disc 
syndrome.  Although treatment records and VA examinations 
noted that the veteran missed work or was no longer working, 
May 2003, September 2005, and April 2007 VA examinations 
indicated that the veteran did not have any incapacitating 
episodes, physician prescribed bed rest, or hospitalizations 
due to her lumbar spine disorder.  Therefore, assigning a 
rating in excess of 40 percent on the basis of incapacitating 
episodes is not indicated.

The orthopedic manifestations of the veteran's service 
connected disability are severe, warranting no more than a 40 
percent rating.  This 40 percent rating may be combined with 
a rating for the neurological manifestations of the 
disability.  As mentioned above, there was no evidence of 
radiculopathy related to the veteran's low back disability.  
Therefore, a compensable (10 percent) rating under Code 8520 
(which would be combined with the rating for orthopedic 
manifestations) is not warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes were not shown, rating on that basis 
is not indicated.  Under the General Rating Formula (which 
also includes lumbosacral strain), a rating in excess of 40 
percent is only possible when there is ankylosis.  As 
previously mentioned, VA examination reports and treatment 
records did not reveal limitation of motion to such extent.  
There was no report of ankylosis.  Consequently a rating in 
excess of 40 percent under the General Rating Formula is not 
warranted.

In sum, a 40 percent rating is warranted for severe 
lumbosacral strain with marked limitation of forward bending, 
narrowing of joint space, and abnormal mobility on forced 
motion under Code 5295 from June 4, 2001.  However, no 
applicable criteria for a rating in excess of 40 percent for 
the veteran's service connected low back disability are met.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what she is presently 
being compensated for from June 4, 2001.  38 C.F.R. §§ 4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

Consistent with the facts found, a 40 percent rating, but no 
higher, is warranted for the veteran's low back disorder for 
the period from June 4, 2001.  See Fenderson, supra.  


ORDER

Prior to June 4, 2001, a 20 percent rating is granted, 
subject to the regulations governing payment of monetary 
awards.

From June 4, 2001, a 40 percent rating is granted, subject to 
the regulations governing payment of monetary awards.
REMAND

Evidence included in the claims file suggested that the 
veteran's fibromyalgia and her service-connected lumbar spine 
disorder were related to each other.  November 2006 
correspondence from P. B. Y., a family nurse practitioner, 
indicated that the veteran's degenerative disc disease of the 
lumbar spine contributed to her fibromyalgia.  P.B. Y. stated 
that the synergistic nature of the fibromyalgia disease 
process, combined with the underlying orthopedic issues 
resulted in a disabling disease state.  Also, in February 
2007 correspondence from the Office of Personnel Management 
found that the veteran was disabled due to chronic pain from 
degenerative disc disease and fibromyalgia.  VA examinations 
were ordered in an attempt to determine if the veteran's 
fibromyalgia was related to her service, or caused or 
aggravated by her service-connected lumbar spine.  However, 
the Board finds that the VA examiners' opinions are 
inadequate to render a decision as they either did not 
address whether or not there was a nexus between fibromyalgia 
and service, or to a service-connected disability; or did not 
provide any rationale for the stated opinions.   

On January 2007 VA examination, the VA examiner opined that 
the diffuse musculoskeletal pains including the lumbar pain, 
which was triggered with a motor vehicle accident, were 
related to fibromyalgia, as this was a diagnosis by 
exclusion.  The Board noted that this opinion failed to 
address whether the fibromyalgia was related to service or a 
service-connected condition.  Meanwhile, on September 2007 VA 
examination, the VA examiner opined that fibromyalgia was 
less likely than not secondary to the motor vehicle accident 
in service or secondary to her service-connected lumbar spine 
disability.  However, the examiner did not provide any 
rationale for his or her opinion.  Furthermore, in an October 
2007 addendum, the same VA examiner indicated that the 
veteran's functional limitations were due to her degenerative 
disc disease of the lumbar spine and fibromyalgia in which 
the examiner could not differentiate which was the 
predominant factor.  However, the examiner did not address 
whether the veteran's service-connected lumbar spine disorder 
was aggravating her fibromyalgia.  For reasons mentioned 
above, the Board finds that the current VA examinations are 
inadequate to render a decision and a new VA examination is 
necessary. 
The veteran seeks TDIU.  Given that determinations on the 
veteran's petition to seeking service connection for 
fibromyalgia may have a significant impact upon the outcome 
of the claim on appeal for a TDIU, these claims are 
inextricably intertwined. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Hence, it follows that, any Board 
action on the TDIU claim would, at this juncture, be 
premature.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be asked to 
identify all medical treatment providers 
who have treated her for fibromyalgia 
subsequent to service.  The RO/AMC must 
obtain complete treatment records (those 
not already in the claims folder) from all 
treatment sources identified.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology and date of onset of 
fibromyalgia.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examinations.

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that 
fibromyalgia was first manifested during 
the veteran's period of service or is 
medically related to disease or injury 
(such as the 1994 motor vehicle accident) 
in service.

If the pertinent examiner does not find a 
relationship as described above, then such 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
that the veteran's current fibromyalgia is 
caused by or the result of service-
connected disability (ies), to include as 
secondary to the lumbar spine disorder.

If again no relationship is found above, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
that the veteran's current fibromyalgia 
was aggravated by service-connected 
disability (ies), including the lumbar 
spine disorder.  If the examiner finds 
that the fibromyalgia was aggravated by 
any service-connected disability, the 
examiner should indicate:

(a)  The baseline manifestation which 
is due to the veteran's fibromyalgia, 
as applicable; 

(b)  The increased manifestation which, 
in the examiner's opinion, is 
proximately due to the veteran's 
service-connected disorder based on 
medical considerations; and 

(c)  The medical considerations 
supporting an opinion that an increased 
manifestation of fibromyalgia, as 
applicable, is proximately due to the 
veteran's service-connected disorder.  

The examiner should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the underlying 
pathology of the condition, as opposed to 
a temporary exacerbation or intermittent 
flare-up of the associated symptoms.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)). 

The examiner should describe all findings 
in detail and provide a complete rationale 
for all opinions offered.  

3.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


